
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.6.2


WASHINGTON MUTUAL, INC.

SECOND AMENDMENT TO
1994 STOCK OPTION PLAN
AMENDED AND RESTATED AS OF FEBRUARY 15, 2000


Article 6 of the Washington Mutual 1994 Stock Option Plan, Amended and Restated
as of February 15, 2000, is hereby amended by adding a new section at the end
thereof to read as follows, effective April 17, 2001:

        6.6  Deferral of Stock Option Gain.    The Committee may authorize, in
its discretion, a Participant who exercises a Nonqualified Option to defer the
taxable income attributable to such exercise. To the extent the Committee elects
to permit such deferrals, the Committee shall identify the Participants to whom
such deferral elections shall be made available and establish administrative
procedures under this Plan or another Company plan for implementing such
deferrals. A Participant who makes a deferral under this Section 6.6 may also be
credited with deemed dividends under this Plan on such terms as the Committee
shall prescribe. All deferrals and any deemed dividends under this Section 6.6
shall be distributed to Participants in the form of Stock.

        IN WITNESS WHEREOF, Washington Mutual, Inc. has caused this Second
Amendment to be duly executed on the 17th day of April, 2001.

    WASHINGTON MUTUAL, INC.
 
 
By: /s/ Daryl D. David
Its: Executive Vice President

--------------------------------------------------------------------------------



QuickLinks


WASHINGTON MUTUAL, INC. SECOND AMENDMENT TO 1994 STOCK OPTION PLAN AMENDED AND
RESTATED AS OF FEBRUARY 15, 2000
